DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 9: “used sensors” appears instead of, perhaps, “sensors used” (s it intended that the invention be practiced, for example, with secondhand sensors?) 
Page 3, lines 26-27: “a piece of object information is ascertained” appears; the German word for piece is “Stück”, and Stück is absent from the original, which reads “aus dem Echosignal eine Objektinformation ermittelt wird” and translates as “object information is determined from the echo signal”, so the translation provided is perhaps not entirely faithful to the original. 
Appropriate correction is required. 

Claim Objections
Claims 14, 25, 26, and 27 are objected to because of the following informalities: 
Claim 14, line 7: “signal the” appears instead of, perhaps, “signal by the” (see specification, p. 3, line 25) 
Claim 14, line 9: “wherein a frequency profile of the excitation pulse being different” appears instead of either “wherein a frequency profile of the excitation pulse is different” or “a frequency profile of the excitation pulse being different” 
Claim 14, line 10: “consecutively;” appears instead of “consecutively; and” 
Claim 26, line 10: “signal the” appears instead of, perhaps, “signal by the” (see specification, p. 3, line 25) 
Claim 25, lines 1-2: the wherein clause appears to include two verbs 
Claim 26, line 12: “wherein a frequency profile of the excitation pulse being different” appears instead of either “wherein a frequency profile of the excitation pulse is different” or “a frequency profile of the excitation pulse being different” 
Claim 26, line 14: “consecutively;” appears instead of “consecutively; and” 
Claim 27, line 11: “signal the” appears instead of, perhaps, “signal by the” (see specification, p. 3, line 25) 
Claim 27, line 13: “wherein a frequency profile of the excitation pulse being different” appears instead of either “wherein a frequency profile of the excitation pulse is different” or “a frequency profile of the excitation pulse being different” 
Claim 27, line 15: “consecutively;” appears instead of “consecutively; and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the distance measuring device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langen et al. (DE 4003775, see English translation, PTO-892, attached). 
As to claim 14, Langen discloses a method for operating an ultrasonic sensor (paragraph [0001]; claim 1), the method comprising: 
consecutively carrying out a plurality of measuring cycles (paragraph [0008], line 3 of translation, “successive measurements”), in each of the measuring cycles: 
exciting an electroacoustic transducer of the ultrasonic sensor via an excitation pulse to carry out mechanical oscillations, whereby a measuring signal is transmitted by the transducer (paragraph [0006] in particular final line of translation); 
receiving an echo signal the transducer (paragraph [0008], implicit); and 
ascertaining a piece of object information from the echo signal (paragraph [0008], “strongly fluctuating distances are determined”, “a the distance measurements are then carried out, see translation); 
wherein a frequency profile of the excitation pulse being different in two measuring cycles which are carried out chronologically consecutively (paragraph [0008]); 
wherein the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profiles (paragraph [0008]; the language “the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profiles” does not appear to further limit the selecting the frequency profile of the excitation pulse, as these are the only two possibilities for an ultrasonic transducer which inherently (and by construction) has a limited frequency profile available). 
As to claim 15, Langen further discloses that the object information from at least two measuring cycles is compared to one another and an interference is detected as a function of a result of the comparison (paragraph [0008]). 
As to claim 18, Langen further discloses that a duration of a first excitation pulse of a first measuring cycle of the measuring cycles differs from a duration of a second excitation pulse of a second measuring cycle of the measuring cycles (paragraph [0006], last line, “pulse duration is used”). 
As to claim 20, Langen further discloses that at least one excitation pulse is carried out as a frequency modulated excitation pulse (paragraph [0006], lines 3-5, “the variable parameters being the frequency and/or the time interval between several successively transmitted ultrasound shocks …” implies frequency modulation). 
As to claim 24, Langen further discloses that the measuring cycles include at least two measuring cycles (paragraph [0008], line 3: “successive measurements” implies at least two). 
As to claim 26, Langen discloses a distance measuring device (claim 1, ultrasonic distance sensor) for a motor vehicle, comprising: 
at least one ultrasonic sensor, the at least one ultrasonic sensor being operated (paragraph [0001]; claim 1) by: 
consecutively carrying out a plurality of measuring cycles (paragraph [0008], line 3 of translation, “successive measurements”), in each of the measuring cycles: 
exciting the consecutively carrying out a plurality of measuring cycles, in each of the measuring cycles (this limitation appears to be an error, or is otherwise essentially duplicative of the “consecutively carrying out” limitation above): 
exciting an electroacoustic transducer of the ultrasonic sensor via an excitation pulse to carry out mechanical oscillations, whereby a measuring signal is transmitted by the transducer (paragraph [0006] in particular final line of translation); 
receiving an echo signal the transducer (paragraph [0008], implicit); and 
ascertaining a piece of object information from the echo signal (paragraph [0008], “strongly fluctuating distances are determined”, “a the distance measurements are then carried out, see translation); 
wherein a frequency profile of the excitation pulse being different in two measuring cycles which are carried out chronologically consecutively (paragraph [0008]); 
wherein the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profiles (paragraph [0008]; the language “the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profiles” does not appear to further limit the selecting the frequency profile of the excitation pulse, as these are the only two possibilities for an ultrasonic transducer which inherently (and by construction) has a limited frequency profile available). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Langen in view of Frank et al. (DE 102007029959, see English translation, PTO-892, attached). 
As to claim 16, Langen teaches the method of claim 14 as discussed above.  However, Langen does not teach that the excitation pulses have a total duration from 100 μs to 3000 μs.  Frank teaches a pulse length of about 300 microseconds (paragraphs [0014], [0060]), and therefore suggests that the excitation pulses have a total duration from 100 μs to 3000 μs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Langen, in combination with the excitation pulses having a total duration from 100 μs to 3000 μs as suggested by Frank, since such combination is suitable for, for example, parking assistance. 
As to claim 17, Langen teaches the method of claim 14 as discussed above.  However, Langen does not teach that the excitation pulses have a total duration of 1600 μs.  Frank teaches a pulse length of about 300 microseconds (paragraphs [0014], [0060]), and therefore suggests that the excitation pulses have a total duration of 1600 μs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Langen, in combination with the excitation pulses having a total duration of 1600 μs as suggested by Frank, since such combination is a mere matter of design choice (the specification discloses no particular advantage to the d total duration being 1600 μs). 
As to claim 19, Langen teaches the method of claim 14 as discussed above.  However, Langen does not teach that an amplitude of a first excitation pulse of a first measuring cycle of the measuring cycles differs from an amplitude of a second excitation pulse of a second measuring cycle of the measuring cycles.  Frank teaches amplitude modulation of pulses (paragraphs [0022], [0029]), and therefore suggests that an amplitude of a first excitation pulse of a first measuring cycle of the measuring cycles differs from an amplitude of a second excitation pulse of a second measuring cycle of the measuring cycles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Langen, in combination with an amplitude of a first excitation pulse of a first measuring cycle of the measuring cycles differing from an amplitude of a second excitation pulse of a second measuring cycle of the measuring cycles as suggested by Frank, since such combination provides further distinguishability of individual pulses. 
As to claim 27, Langen teaches the distance measuring device (claim 1), comprising: 
a plurality of ultrasonic sensors (paragraphs [0001], [0006], [0008]; claim 1), each of the ultrasonic sensors being operated by: 
consecutively carrying out a plurality of measuring cycles (paragraph [0008], line 3 of translation, “successive measurements”), in each of the measuring cycles: 
exciting the consecutively carrying out a plurality of measuring cycles, in each of the measuring cycles (this limitation appears to be an error, or is otherwise essentially duplicative of the “consecutively carrying out” limitation above): 
exciting an electroacoustic transducer of the ultrasonic sensor via an excitation pulse to carry out mechanical oscillations, whereby a measuring signal is transmitted by the transducer (paragraph [0006], in particular final line of translation); 
receiving an echo signal the transducer (paragraph [0008], implicit); and 
ascertaining a piece of object information from the echo signal (paragraph [0008], “strongly fluctuating distances are determined”, “a the distance measurements are then carried out, see translation); 
wherein a frequency profile of the excitation pulse being different in two measuring cycles which are carried out chronologically consecutively (paragraph [0008]); 
wherein the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profile (paragraph [0008]; the language “the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profiles” does not appear to further limit the selecting the frequency profile of the excitation pulse, as these are the only two possibilities for an ultrasonic transducer which inherently (and by construction) has a limited frequency profile available); 
wherein the ultrasonic sensors are operated in such a way that the ultrasonic sensors which are situated adjacent to one another do not have chronologically overlapping measuring cycles (paragraph [0020], only one sensor operated at a time). 
However, Langen does not teach the ultrasonic sensors being situated in a line at a chassis part of a motor vehicle.  Frank teaches at least two transducer in an automotive parking application (paragraphs [0002], [0003], [0075], at least, teaching use on automobiles and in parking; paragraph [0015], “from another transducer”, the implication being a transducer on the same automobile, and for the same parking application), and therefore suggests the ultrasonic sensors being situated in a line at a chassis part of a motor vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the distance measuring device, comprising: a plurality of ultrasonic sensors, each of the ultrasonic sensors being operated by: consecutively carrying out a plurality of measuring cycles, in each of the measuring cycles: exciting the consecutively carrying out a plurality of measuring cycles, in each of the measuring cycles: exciting an electroacoustic transducer of the ultrasonic sensor via an excitation pulse to carry out mechanical oscillations, whereby a measuring signal is transmitted by the transducer; receiving an echo signal the transducer; and ascertaining a piece of object information from the echo signal; wherein a frequency profile of the excitation pulse being different in two measuring cycles which are carried out chronologically consecutively; wherein the frequency profile of the excitation pulse is selected in each measuring cycle randomly or according to a predefined sequence from a group of predefined frequency profile; wherein the ultrasonic sensors are operated in such a way that the ultrasonic sensors which are situated adjacent to one another do not have chronologically overlapping measuring cycles as taught by Langen, in combination with the ultrasonic sensors being situated in a line at a chassis part of a motor vehicle as suggested by Frank, since such combination facilitates aid in parking and obstacle avoidance. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langen in view of Klotz et al. (DE 102011075484, see English translation, PTO-892, attached). 
As to claim 21, Langen teaches the method of claim 20 as discussed above.  However, Langen does not teach that at least one excitation pulse is modulated, by a linear frequency profile, between a starting frequency and an end frequency, the starting frequency and the end frequency being selected from a frequency range between 40 kHz and 60 kHz.  Nonetheless, and ultrasonic signal in a frequency range of 40 kHz to 60 kHz is typical and would be known.  Klotz teaches use of linear chirps in ultrasound distance ranging for a vehicle (paragraphs [0001], [0021]), and therefore suggests that at least one excitation pulse is modulated, by a linear frequency profile, between a starting frequency and an end frequency, the starting frequency and the end frequency being selected from a frequency range between 40 kHz and 60 kHz.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 20 as taught by Langen, in combination with at least one excitation pulse being modulated, by a linear frequency profile, between a starting frequency and an end frequency, the starting frequency and the end frequency being selected from a frequency range between 40 kHz and 60 kHz as suggested by Klotz, since such combination merely applies well known techniques in the art. 
As to claim 22, Langen teaches the method of claim 14 as discussed above.  However, Langen does not teach that the echo signals are filtered using a matched filter and a piece of object information is ascertained as a function of a filtering result of the filtering.  Klotz teaches use of a matched filter in processing the received signals (paragraph [0021]), and therefore suggests that the echo signals are filtered using a matched filter and a piece of object information is ascertained as a function of a filtering result of the filtering.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Langen, in combination with the echo signals being filtered using a matched filter and a piece of object information being ascertained as a function of a filtering result of the filtering as suggested by Klotz, since such combination better enables determination of a relative velocity based on Doppler effects on the reflected chirped signals. 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langen. 
As to claim 23, Langen teaches comparison of successive measurements and taking further measurements in response to strongly fluctuating distances (paragraph [0008], see translation), and therefore suggests that a probability that a detected object is indeed present or that the measurement is erroneous is computed as a function of a result of a comparison of the object information from at least two measuring cycles of the measuring cycles. 
As to claim 25, Langen teaches the method of claim 24 as discussed above.  However, Langen does not teach that the measuring cycles include at least four measuring cycles are provided.  Nonetheless, such further modification would be an obvious modification, since it involves mere duplication (see MPEP 2144.04, VI. B. Duplication of Parts). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645